Citation Nr: 0510776	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  99-20 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

2.  Entitlement to service connection for a claimed right 
ankle disorder.  

3.  Entitlement to service connection for a claimed right hip 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had active service from December 1993 to November 
1997 with subsequent service in the Army National Guard, 
including a period of inactive duty for training in June 
1999.  

The veteran subsequently returned to active duty in 2002 and 
2003, which included service in Southwest Asia.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in October 2001.  

The case was remanded by the Board to the RO in January 2002 
and May 2003 for additional development of the record.  


FINDINGS OF FACT

1.  The veteran currently is shown to have a bilateral knee 
disability manifested x-ray changes that as likely as not is 
related to his military service.  

2.  The veteran currently is shown to have a right ankle 
disability manifested by injury or fracture residuals that as 
likely as not is related to his military service.  

3.  The veteran is not shown to be suffering from a right hip 
disorder that is due to any event or incident of his service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, a 
bilateral knee disability manifested by x-ray changes is due 
to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  

2.  By extending the benefit of the doubt to the veteran, a 
right ankle disability manifested by injury or fracture 
residuals is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. 
§§ 3.102, 3.303.  

3.  The veteran is not shown to have a right hip disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107, 7104; 38 
C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in February 2002 and 
October 2004 in which the RO advised the appellant of the 
type of evidence needed to substantiate his claims of service 
connection.  

In these letters, the RO also advised the appellant of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was also advised to identify 
any additional evidence that he believed might be relevant to 
his claims and what VA would do to assist him in the 
development of his claims.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated the claims in the 1998 rating decision.  

Furthermore, the notice letters provided to the veteran were 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and SSOC's were issued.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In accordance with the May 2003 Remand instructions, the RO 
arranged for the veteran to undergo a VA examination in 
October 2004 to determine the nature and etiology of his 
claimed disorders.  The report of this examination was 
obtained and associated with the claims folder.

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Entitlement to service connection for a bilateral knee 
disorder and a right ankle disorder

The veteran is seeking service connection for a bilateral 
knee disability and a right ankle disability.  He essentially 
contends that he sustained injuries to his knees and right 
ankle while on active duty.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the question of whether the veteran has 
current bilateral knee and right ankle disorders due to 
injuries sustained in service.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the veteran's service 
medical records, and the reports of VA examinations conducted 
in April 1998 and October 2004.  

In this regard, the Board notes that, during a physical 
examination conducted at enlistment, he reported experiencing 
knee pain when walking.  However, no physical findings were 
noted by the examiner.  No complaints were noted regarding 
the ankle.  

Subsequent service medical records show that, in March 1994, 
he reported experiencing pain in his right ankle for three 
days after twisting it in a game.  An examination revealed 
positive medical lateral tenderness.  The examiner noted an 
impression of moderate sprain.  Pain and discomfort in the 
right ankle was again noted in May 1994.  In July 1994, the 
veteran reported that he had again twisted his right ankle 
while playing soccer.  

In a report of medical assessment completed in September 
1997, shortly prior to his separation from service, the 
veteran reported that he had injured his ankle and his knees 
during service.  

In April 1998, the veteran underwent a VA examination in 
which he reported sustaining injuries to his right ankle and 
knees during service.  He indicated that his knees were 
hurting, and that the left knee occasionally popped and made 
nose.  He also indicated that his ankles bothered him when 
running or stretching.  The examiner noted an impression of 
repeated ankle sprains.  

The examiner also noted that examination had revealed no 
definite abnormality in the knee, and that it was possible 
that the knee was being referred down from the veteran's hip.  

In the report of an October 2004 VA examination, it was noted 
that the veteran had indicated that he injured his right 
ankle twice while playing sports in service.  An examination 
of the right ankle was essentially negative, and the examiner 
noted that he could not diagnose an ankle condition.  

However, the examiner also noted that there was a history of 
injury and that x-ray studies would be obtained.  

The x-ray studies subsequently revealed that the talor dome 
was abnormally flattened and sclerotic on the lateral view, 
which was slightly obliqued.  It was noted that this might be 
consistent with an old, healed traumatic injury or artifact 
from obliquity.  

The x-ray studies also revealed a linear transverse lucent 
band through the inferior aspect of the median maleolus, 
which likely represented an old, healed fracture.  The 
reviewer noted an impression of major abnormality in the 
right ankle.  

In the report of the October 2004 VA examiner, it was also 
noted that the veteran was complaining of pain, popping, and 
swelling in both knees.  The examiner noted that he had two 
normal knee x-rays in the past, and that examination was 
essentially negative.  The examiner noted that he would 
arrange for new x-rays to be obtained.  

The x-ray studies subsequently revealed that there was 
minimal sharpening of the tibial spines bilaterally but that 
the joint spaces were well maintained with no evidence of 
effusions.  The reviewer noted an impression of minor 
abnormality in both knees.  

As noted hereinabove, the veteran reported a history of knee 
pain during his enlistment examination.  For this reason, the 
Board has considered the applicability of the presumption of 
soundness.  

The law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities, or disorders 
noted when examined, accepted, and enrolled for service, or 
when clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

In this case, the Board believes that the evidence is not 
clear and unmistakable in establishing that a bilateral knee 
disorder had existed prior to service.  

Although the veteran reported a history of symptoms at 
enlistment, the Board notes that there is no contemporaneous 
medical evidence of record establishing that he was diagnosed 
with a disability prior to service.  Moreover, the record 
shows that actual physical examination at enlistment was 
negative for any findings.  

For these reasons, the Board concludes that the evidence of 
record does not clearly and unmistakably establish that a 
bilateral knee disorder preexisted service; thus, the 
presumption of soundness upon entrance into service has not 
been rebutted.  

Having found that the evidence was not sufficient to 
establish that a bilateral knee disorder preexisted service, 
the Board will now turn to the question of whether a 
bilateral knee disorder or right ankle disorder was incurred 
in service or was otherwise etiologically related to service.  

In this regard, the Board notes that the veteran's service 
medical records confirm that he injured his right ankle on 
two occasions in service.  Since his separation, he has 
consistently complained of pain and other symptoms in his 
right ankle.  Although the October 2004 VA examiner found no 
disability on examination, x-rays showed the presence of 
"major abnormality" in the right ankle.  

The Board believes that the aforementioned evidence 
demonstrates a current disability and a continuity of 
symptomatology since his initial injuries in service.

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board concludes that service 
connection for a right ankle disability manifested by injury 
or fracture residuals is warranted.  

With respect to the claimed bilateral knee disorder, the 
Board notes that his service medical records do not contain 
any notations regarding treatment received following specific 
injuries to either knee.  

However, shortly before his separation, the veteran did 
report having injured both knees in service.  Since his 
separation, the veteran has consistently reported 
experiencing pain and other symptoms in both knees.  

The Board is cognizant that VA physical examination in April 
1998 and October 2004 failed to reveal any objective evidence 
of disability in either knee.  However, the x-ray studies 
obtained in October 2004 did reveal evidence of "minor 
abnormality" in both knees.  

The Board believes that the aforementioned evidence 
demonstrates a current bilateral knee disability and a 
continuity of symptomatology since his separation from 
service.  

Thus, by extending the benefit of the doubt to the veteran in 
this case, the Board concludes that service connection for a 
bilateral knee disability manifested by x-ray changes is also 
warranted.  

In summary, the Board finds that the veteran currently is 
shown to have bilateral knee and right ankle disorders that 
as likely as not are related to his military service.  Thus, 
the Board concludes that service connection for these 
disabilities is warranted.  


III.  Entitlement to service connection for a right hip 
disorder

The veteran is also seeking service connection for a right 
hip disability, which he believes to be due to an injury 
sustained while on active duty.  

To restate, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau, Brammer, supra.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The veteran's service medical records reveal that he was 
given a diagnosis of right hip strain in March 1996 after he 
reported experiencing pain in his right hip and groin while 
playing soccer.  

In a July 1997 clinical record, it was noted that he had been 
experiencing pain in his right hip and groin for a year and a 
half.  It was noted that he experienced the pain with certain 
physical activities, but that it did not prevent weight 
bearing motion.  

During his April 1998 VA examination, the veteran complained 
of pain and grinding in his hips.  The examination was 
essentially negative.  The examiner noted a diagnosis of 
bilateral hip pain accompanied by popping.  

The examiner noted that the cause of bilateral hip popping 
had always been unclear unless x-rays showed something 
definite.  The examiner noted that x-rays obtain ten months 
before were negative, but that new ones would be obtained.  

The x-ray studies obtained immediately following the 
examination showed normal hips.  

Subsequent VA outpatient treatment records reflect that the 
veteran complained of left hip pain on several occasions in 
2000 and 2001.  However, these records are negative for any 
complaints specific to the right hip.  

In the report of the October 2004 VA examination, it was 
noted that the veteran had described injuring his right hip 
in service.  An examination of the right hip was essentially 
negative, and the examiner indicated that he could not make a 
diagnosis of any right hip disability.  

The x-ray studies obtained immediately following that 
examination showed that veteran's right hip to be normal.  

In light of the aforementioned records, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a right hip 
disorder.  

Although the record reflects that the veteran was treated for 
a right hip strain in service, the Board finds that the 
greater weight of credible and probative evidence shows that 
the veteran does not have a current right hip disorder.  

As discussed in detail, repeated physical examination and x-
ray studies have failed to establish the existence of a 
current right hip disability.  Absent competent evidence of 
present disability, service connection cannot be granted.  
Rabideau, Brammer, supra.  As such, service connection for a 
right hip disability must be denied.  

The Board recognizes that the veteran has consistent 
complained of hip pain, and that the April 1998 VA examiner 
noted a diagnosis of hip pain.  However, pain alone, absent 
an underlying disability, is not a disability for which 
service connection may be granted.  Sanchez-Benitez, supra.  

Consequently, the claim of service connection for a right hip 
disorder must be denied.  

In conclusion, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with respect to any of 
the matter discussed above to otherwise warrant a favorable 
decision.  



ORDER

Service connection for a bilateral knee disability manifested 
by x-ray changes is granted.  

Service connection for a right ankle disability manifested by 
injury or fracture residuals is granted.  

Service connection for a right hip disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


